    
Exhibit 10.17.22


SECOND AMENDMENT
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”), is made and entered into on the 20th day of October, 2016, to be
effective immediately, by and between OLD DOMINION FREIGHT LINE, INC. (the
“Company”), a corporation organized and existing under the laws of the
Commonwealth of Virginia and having its principal office at Thomasville, North
Carolina, and David S. Congdon (the “Executive”), an individual residing at High
Point, North Carolina.


RECITALS:


The Company and the Executive previously entered into an Amended and Restated
Employment Agreement, effective as of June 1, 2008, as amended by that certain
First Amendment to Amended and Restated Employment Agreement, effective as of
November 1, 2012 (the “Amended and Restated Employment Agreement”). The parties
now desire to amend certain provisions of the Amended and Restated Employment
Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in the Amended and Restated Employment Agreement and of other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Executive agree as follows:


1.    Section 2.11 of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“2.11. “Compensation Continuance Termination Event” means the termination of the
Executive’s employment by the Company’s exercise of the Notice Exception, or by
the Company as a result of the Executive’s Total Disability, or by the Executive
for Good Reason, or, in the event the Company gives notice which causes the Term
to be fixed for a definite three-year period in accordance with Section 5.1, the
termination of the Executive’s employment upon expiration of the fixed Term. In
no event shall the termination of the Executive’s employment as a result of his
death or For Cause be treated as a Compensation Continuance Termination Event.”


2.    Section 2.19(c) of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“(c)        a material reduction by the Company in the Executive’s base salary
as provided in Section 6.1 or incentive bonus opportunities as provided in
Section 6.3, each as in effect as of the date of this Agreement or as the same
shall be increased from time to time;”






--------------------------------------------------------------------------------





3.    Section 4.1 of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“4.1.     Position and Responsibilities. During the Term (as defined in
Sections 2.24 and 5.1), the Executive shall serve as Vice Chairman and Chief
Executive Officer of the Company on the conditions herein provided. The
Executive shall perform such duties as are customarily performed by one holding
the position of Vice Chairman and Chief Executive Officer and shall additionally
render such other services and duties as may be reasonably assigned to him from
time to time by the Company, consistent with his position. The Executive shall
at all times report to the Board.”


4.     Section 14.2 of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“14.2. Confidential Information. The Executive acknowledges that all
Confidential Information has a commercial value in the Company’s Business and is
the sole property of the Company. The Executive agrees that he shall not
disclose or reveal, directly or indirectly, to any unauthorized person any
Confidential Information, and the Executive confirms that such information
constitutes the exclusive property of the Company; provided, however, that
nothing contained in this Agreement shall prohibit the Executive from: (i)
disclosing such information to third parties in furtherance of the interests of
the Company; (ii) disclosing such information to governmental agencies as may be
required by law, without notice to the Company; or (iii) filing a charge or
complaint with, or communicating with any governmental agency or otherwise
participating in any investigation or proceeding that may be conducted by a
governmental agency. This Agreement does not limit the Executive’s right to
receive an award for providing information to any governmental agency.”


5.        Section 14.6 is added to the Amended and Restated Employment Agreement
as follows:


“14.6.    Defend Trade Secrets Act. Executive acknowledges and agrees that the
Company will prosecute any non-confidential disclosure or misappropriation of
the Company’s trade secrets to the full extent allowed by Federal, State, and
common law.  Executive further acknowledges and agrees that Executive has
received and understands the following notice concerning immunity from liability
for confidential disclosure of a trade secret to the government or in a court
filing:  Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (A)(1)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney, and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.”






--------------------------------------------------------------------------------





6.    Exhibit A to the Amended and Restated Employment Agreement is hereby
replaced with Exhibit A to this Amendment.


7.     This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


8.        Except as otherwise provided in this Amendment, the terms and
provisions of the Amended and Restated Employment Agreement shall continue in
effect.


IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.


[signature page follows]




--------------------------------------------------------------------------------







EXECUTIVE


/s/ David S. Congdon
David S. Congdon






OLD DOMINION FREIGHT LINE, INC.




By:      /s/ Greg C. Gantt    
Name:      Greg C. Gantt
Title:        President and Chief Operating Officer






Attest:




/s/ Ross H. Parr    
Name:     Ross H. Parr
Title:    Secretary






--------------------------------------------------------------------------------







EXHIBIT A
OLD DOMINION FREIGHT LINE, INC.
EMPLOYMENT AGREEMENT
GENERAL RELEASE AND WAIVER OF CLAIMS
In consideration of the payment by Old Dominion Freight Line, Inc. (the
“Company”) of the termination compensation (the “Termination Compensation”) and
other benefits payable to me pursuant to that certain Amended and Restated
Employment Agreement effective as of June 1, 2008, as amended, to which this
Exhibit A is attached (the “Agreement”), I, ___________ agree to and do finally
and completely release and forever discharge the Company and its present and
former parents, subsidiaries and affiliates, and any one or more of their
present and former employees, shareholders, officers, directors or agents (the
“Releasees”) from any and all liabilities claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with the Company
and termination of that employment.
This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state federal or local law, any federal, state or local
anti-discrimination statute, ordinance or regulation, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act 1991, or the Employee Retirement Income Security Act of 1974,
all as amended, or any similar federal, state or local statutes, ordinances or
regulations, or claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims (other
than the Termination Compensation and other benefits to which I am or become
entitled under the Agreement); provided, however, that this Release does not
include a waiver of the right to receive an award pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended, or actions brought by me (or my
personal representative) to enforce the terms of this Release, including my
right to the Termination Compensation and other benefits to which I am or become
entitled under the Agreement, or to secure benefits under any other employee
benefit plan or program of the Company of which I am a participant, or to seek
indemnification under the Company’s bylaws or other corporate governance
documents, or to seek worker’s compensation or unemployment compensation
benefits, and this Release does not apply to any rights or claims that I might
have which arise as a result of any conduct that occurs after the date this
Release is signed by me. If I violate the terms of this Release, I agree to pay
the Releasees’ costs and reasonable attorneys’ fees.
I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
the Company.




--------------------------------------------------------------------------------





As provided by law, I have been advised by the Company to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive the Termination Compensation described in the Agreement. I further
understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.
ACKNOWLEDGED AND AGREED TO,
INTENDING TO BE LEGALLY BOUND HEREBY:


____________________________________________
                                                       
Name of Executive:____________________________


Date: _______________________________________


















